Haynes, C.
This appeal is from an order granting respondent alimony pendente lite and counsel fees, upon her motion for that purpose.
The complaint alleges a marriage with the defendant in 1881, that at the time of the marriage defendant had a husband living, from whom she had not been divorced, and on that ground plaintiff seeks to annul his said marriage.
Defendant’s answer admits her marriage to plaintiff and her former marriage, alleges that her marriage to plaintiff was in good faith, believing she had been divorced, that they lived together as husband and wife from tliat time until April, 1891, when plaintiff deserted her; and further, that a divorce was obtained by her former husband March 31, 1882, and alleges: “ That in the month of February, 1888, they removed to the city of San Diego, state of California, from which time they muvually consented to and did marry.” Defendant also filed a cross-complaint, praying that the said marriage be declared legal, and for alimony.
Demurrers to the answer and cross-complaint were interposed by plaintiff, which were overruled, and upon defendant’s motion, alimony, in the sum of forty-five dollars per month and one hundred dollars counsel fees, were ordered to be paid her by plaintiff.
A bill of exceptions was taken by plaintiff, setting out the pleadings and the affidavits of the parties for and against the motion. The affidavits are long, and except as to the former marriage of defendant and its ex*342istence at the date of her marriage to appellant, are irreconcilably conflicting.
Appellant contends that his marriage to defendant was void, that mere living together does not constitute a marriage, and that proof of living together is not proof of marriage.
These questions are not before us. The superior court could not have determined them and entered a judgment in the case upon the affidavits used upon the hearing of the motion. To decide these questions would be to exercise an original jurisdiction this court does not possess.
By overruling plaintiff's demurrers, the court below has decided that there is an issue between the parties, and the correctness of that ruling cannot be considered on this appeal.
Appellant’s further contention, that where the marriage is a nullity alimony and court expenses cannot be allowed, is met by the issue raised as to a subsequent marriage after the disability was removed; and whether that issue is sustained by the affidavits used on the hearing of the motion we need not consider.
Appellant further contends that alimony and counsel fees can only be allowed under section 137 of the Civil Code in actions for divorce.
In Galland v. Galland, 38 Cal. 265, it was held that the provision for alimony made in the statute concerning divorces was not intended to be a prohibition of the granting of alimony in other cases; that such powers fall within the general jurisdiction of a court of equity, and exist independently of statutory authority. This case arose before the code was enacted, but section 137 of the Civil Code provides, among other things, that the wife may, in case of desertion, maintain an action for permanent support without applying for divorce, and in such action the court may, in its discretion, require the husband to pay alimony during the pendency of the suit, and money necessary for the prosecution of the action.
Bespondent’s cross-complaint is made under this provision, and entitles her to the relief granted by the order, *343even if the court had no power to grant it had she rested on her answer to appellant’s complaint.
The affidavits show that the only property belonging to the parties, or to either of them, is a house and lot in the city of San Diego, to the procurement of which both parties contributed, the title to which is in respondent, and which has been occupied by her since the alleged desertion of her by appellant, but that it produces no income; that respondent has no means of support, and that appellant’s income is about $145 per month.
We think the court did not abuse its discretion in making the order.
We therefore advise that the order appealed from be affirmed.
Belcher, C., and Foote, C., concurred.
For the reasons given in the foregoing opinion, the order appealed from is affirmed.
Paterson, J., Harrison, J., Garoutte, J.